


116 HR 8113 IH: Puerto Rico Self-Determination Act of 2020
U.S. House of Representatives
2020-08-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS2d Session
H. R. 8113
IN THE HOUSE OF REPRESENTATIVES

August 25, 2020
Ms. Velázquez (for herself and Ms. Ocasio-Cortez) introduced the following bill; which was referred to the Committee on Natural Resources

A BILL
To recognize the right of the People of Puerto Rico to call a status convention through which the people would exercise their natural right to self-determination, and to establish a mechanism for congressional consideration of such decision, and for other purposes.


1.Short titleThis Act may be cited as the Puerto Rico Self-Determination Act of 2020. 2.FindingsCongress finds as follows:
(1)In 1898, the United States defeated the Spanish Kingdom in the Spanish-American War and acquired by conquest Puerto Rico, Guam, and the Philippines pursuant to the Treaty of Paris. (2)In 1900, Congress established a civilian government on the island through the Foraker Act. Among other points, that Act established an executive council consisting of various department heads and a presidentially appointed civilian governor.
(3)The Foraker Act also established the Resident Commissioner position to represent island interests in Congress. These duties came to include nonvoting service in the House of Representatives. (4)In 1901, the Supreme Court’s decisions in Downes v. Bidwell and its progeny held that for purposes of the Constitution’s Uniformity Clause, Puerto Rico was not part of the United States. Justice White, in concurrence, opined that Congress has discretion to decide whether and when to incorporate a territory into the United States.
(5)Congress recognized Puerto Rico’s authority over matters of internal governance in 1950 with the passage of the Puerto Rico Federal Relations Act of 1950, Public Law 81–600, providing for a constitutional government for the island which was adopted by Congress as a compact for the people of Puerto Rico and the subsequent ratification of the island’s constitution in July 1952. (6)On November 18, 1953, the United Nations recognized Puerto Rico as a self-governing political entity under the United Nations General Assembly Resolution 748.
(7)The United States has a legal duty to comply with Article 1 of the International Covenant on Civil and Political Rights, which establishes that all peoples have the right to self-determination and by virtue of that right they freely determine their political status and freely pursue their economic, social and cultural development. (8)The status convention provides a deliberative, comprehensive, and uninterrupted space of dialogue that can define the future of Puerto Rico.
3.Puerto Rico status convention
(a)In generalThe Legislature of Puerto Rico has the inherent authority to call a status convention, constituted by a number of delegates to be determined in accordance to legislation approved by the Commonwealth of Puerto Rico, for the purpose of proposing to the people of Puerto Rico a self-determination option. A status convention called by the Legislature shall— (1)be a semipermanent body that is dissolved only when the United States ratifies a self-determination option presented to Congress by the status convention; and
(2)consist of delegates elected by Puerto Rican votes, in an election conducted according to the enabling legislation for this status convention as approved by the Legislature of the Commonwealth of Puerto Rico. (b)Public financing of delegate elections (1)Fund establishedThere is hereby established a separate fund in the United States Treasury to be known as the Puerto Rico Status Convention Public Matching Fund which shall be administered by the Puerto Rico State Commission on Elections and subject to oversight by the Federal Election Commission. Amounts in the fund shall be used to distribute $4 to each candidate for delegate for every $1 that the candidate receives as a campaign contribution that is—
(A)less than $100; and (B)donated by a resident of Puerto Rico.
(2)Requirements for a matching fundTo be eligible to receive funds under this subsection, a candidate for delegate shall— (A)agree to increased financial oversight from the Federal Election Commission;
(B)limit campaign spending to not more than $25,000; and (C)demonstrate a basic level of support from residents of Puerto Rico by receiving from residents of Puerto Rico not less than 50 individual donations of $50 or less.
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,500,000. Administrative costs for the Federal Election Commission shall not exceed 10 percent of this appropriation.  (c)DelegatesDelegates elected pursuant to subsection (a)(2), in consultation with the Congressional Bilateral Negotiating Commission, shall—
(1)debate and draft definitions on self-determination options for Puerto Rico, which shall be outside the Territorial Clause of the United States Constitution; (2)draft accompanying transition plans for each self-determination option; and
(3)choose a self-determination option (and its accompanying transition plan) to present to the people of Puerto Rico through a referendum vote held in Puerto Rico. 4.Congressional Bilateral Negotiating Commission (a)EstablishmentThere is established a Congressional Bilateral Negotiating Commission to provide advice and consultation to delegates of a status convention called under section 3.
(b)CompositionThe members of the Commission shall include— (1)the chairs of the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate;
(2)the ranking members of the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate; (3)one member selected by the majority leader of the House of Representatives;
(4)one member selected by the minority leader of the House of Representatives; (5)one member selected by the majority leader of the Senate;
(6)one member selected by the minority leader of the Senate; (7)the Resident Commissioner of Puerto Rico; and
(8)with the consent of the Speaker of the House of Representatives and majority leader of the Senate, a member from the Department of Justice. (c)Duties and functionsThe Commission—
(1)shall meet periodically with the delegates in Puerto Rico and the District of Columbia, at the request of the elected delegates; (2)shall have the authority to study, make findings, and develop recommendations regarding the different self-determination options on constitutional issues and policies related to culture, language, the judicial and public education systems, taxes, and United States citizenship, and provide technical assistance and constitutional advice to the delegates throughout the duration of the Puerto Rico status convention;
(3)may hold public hearings in connection with any aspects of the convention at the request of the delegates or on its own; and (4)may receive testimony.
(d)ReportingThe Commission shall periodically provide status reports, findings, and studies to the Speaker of the House of Representatives. All such reports shall be— (1)submitted to the House of Representatives not less than once every 12 months; and
(2)made available to the general public in widely accessible formats in English and Spanish on the same day that such reports are submitted to the House of Representatives. 5.Puerto Rico status referendum (a)In generalA referendum vote by residents of Puerto Rico may only be on the self-determination option chosen by the delegates of the status convention.
(b)Authorization of appropriationsThere is authorized to be appropriated $2,500,000 to carry out a referendum vote under subsection (a). 6.Congressional deliberation and enacting resolutionIf the referendum is approved by the people of Puerto Rico, Congress may approve a joint resolution to ratify the self-determination option approved in the referendum vote held under this Act. If the Congress ends before acting on the self-determination option, the Puerto Rico status convention created under this Act may meet again and send or resend a self-determination option to Congress.

